DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and examined below. This action is in response to the claims filed 5/3/22.

	Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/22 has been entered.
 
Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 103 filed on 5/3/22, regarding 35 U.S.C. § 103 rejections are persuasive in view of amendments filed 5/3/22. However, upon further consideration, a new ground(s) of rejection is made in view of Likhachev et al. (US 2020/0047750) below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2018/0245937) in view of Hu et al. (US 2019/0266489) and Likhachev et al. (US 2020/0047750).

Regarding claims 1, 8, and 15, Moore discloses a dynamic route calculation system including a processor configured to (¶46):
receive a plurality of candidate behaviors for operating the vehicle (¶15 and ¶31 – a number of alternative maneuvers corresponding to the recited plurality of candidate behaviors);
operate a compliance module to determine a traffic rule compliance factor and a traffic flow compliance factor for a candidate behavior is based on an ability of the vehicle performing the candidate behavior to obey traffic rules and regulations weighted by a complexity of a driving situation and the traffic flow compliance factor is based on an ability of the vehicle performing the candidate behavior (¶22 and ¶31-33 – speed limits, road directionality, turn restrictions, and light timing information corresponding to the recited traffic rule compliance factor and routing maneuver complexity corresponding to the recited ability of the vehicle to perform the candidate behavior while obeying the traffic rules including weighting based on number of maneuvers and traffic/speed limit data corresponding to the recited weighted complexity of a driving situation);
operate a performance evaluator configured to determine a performance grade for each of the plurality of candidate behaviors for operating the vehicle (¶31 - Complexity scoring engine 204 corresponding to the recited performance evaluator where complexity of maneuver corresponding to the recited performance grade for a plurality of decisions), wherein 
the performance grade for a candidate behavior is based on the traffic rule compliance factor and the traffic flow compliance factor (¶33 – maneuver complexity score includes speed limit and construction or other road conditions weighted with real-time/historic traffic conditions corresponding to the recited traffic rules and compliance with the flow of traffic); 
operate a decision module configured to select a candidate behavior having a greatest performance grade (¶31-38 – selecting a route based on the complexity score corresponding to the recited decision module selecting a decision based on the performance grade, while Moore discloses the lower complexity score being selected, it would have been obvious to assign the inverse as a simplicity score being rated as the greatest score selected rather than the lowest complexity score. It would have been obvious to one of ordinary skill in the art before the filing date to utilize any extrema value to select the best decision as an optimal route); 
While Moore does disclose calculating and displaying a navigation route, it does not explicitly disclose it being in or applied to an autonomous vehicle, however Hu discloses an interaction-aware decision making system for autonomous vehicles including a sensing system configured to sense an object within an environment of the autonomous vehicle (¶44 and ¶205 – autonomous vehicle system including visual devices (e.g., camera systems, proximity sensor systems) for detecting obstacles); and 
the ability of the autonomous vehicle to match traffic flow (Fig. 12 and ¶234 – generating a set of attributes corresponding to the recited candidate behaviors and determining which one best strictly following traffic or priority rules with the objective of maintaining traffic flow),
a system for operating an autonomous vehicle, comprising: a navigation system configured to operate the autonomous vehicle using the selected behavior (¶159 - implement the autonomous vehicle policy using the controller 176 of the vehicle 170).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the routing complexity determining system of Moore with the autonomous vehicle policy decision making system of Hu in order to best maintain traffic flow and have joint vehicular driving success (Hu - ¶234).
While Moore in view of Hu does disclose a system of planning an autonomous vehicle trajectory based on traffic flow and compliance to traffic laws, it does not explicitly disclose utilizing comparing a factor of following the traffic rules opposed to a factor of violating the traffic rule.
However Likhachev discloses a vehicle driving system including a first value indicative of an ability of the autonomous vehicle performing the candidate behavior to obey traffic rules and regulations and a second value indicative of a performance of the autonomous vehicle when the autonomous vehicle has to a violate the traffic rule, and a relative weight of the first value and the second value in the traffic rule compliance factor is based on  a complexity of a driving situation (¶53 – costs are determined based on traffic law compliance such as trajectories that break traffic laws (e.g., passing in a no-pass zone, driving over a curb or on a shoulder) corresponding to the recited second value compared to cost of colliding with a stationary object, which may have a cost less than the cost of colliding with another vehicle, which may have a cost less than the cost of colliding with a pedestrian in order to obey traffic rules corresponding to the recited first value, the combination of planning a trajectory based on complexity and following traffic rules of Moore in view of Hu with the ability to temporarily violate traffic rules of Likhachev fully discloses the invention as claimed).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined autonomous vehicle trajectory based on traffic flow and compliance to traffic laws of Moore in view of Hu with the ability to temporarily violate traffic rules of Likhachev in order to avoid negative consequences with strictly complying to traffic regulations (Likhachev - ¶53).

Regarding claims 2, 9, and 12, Moore further discloses the performance evaluator determines the performance grade as a combination of an instantaneous performance grade and a temporal performance grade (¶31-36 – complexity score corresponding to the recited performance grade being a combination of maneuver cost corresponding to the recited instantaneous performance grade and total cost corresponding to the recited temporal performance grade).

Regarding claims 3, 10, and 17, Moore further discloses operate the compliance module to determine the instantaneous performance grade based on a product of the traffic rule compliance factor and the traffic flow compliance factor (¶33 – maneuver complexity score includes speed limit and construction or other road conditions weighted with real time traffic conditions corresponding to the recited traffic rules and compliance with the flow of traffic).

Regarding claims 4, 11, and 18, Moore further discloses the performance evaluator determines the temporal performance grade over a time period extending from a start time in the past to an end time in the future (¶32-34 and Fig. 4 – total cost corresponding to the recited temporal performance grade accounting for the total length of the route segment being analyzed from a rider's pickup location to the driver's next stop after the pickup is complete as in elements 414-416 only displays the route after pickup is complete, therefore the period of the total cost begins from the pickup, in the past, to drop off, in the future).

Regarding claims 5 and 12, Moore further discloses the start time is the most recent of (i) a start time of a new event; and (ii) a time indicated by a selected time interval prior to a current time (¶32-34 and Fig. 4 – new pickup and pickup complete element 414 corresponding to both the recited start time of a new event and a selected interval prior to the current time).

Regarding claims 7, 14, and 20, Moore further discloses the temporal performance grade is a combination of a mean grade over a time interval and a minimum grade over the time interval (¶32 – total cost may be adjusted for total length of the route corresponding to the recited mean grade over a time interval and the lower complexity per total kilometer driven corresponding to the recited minimum grade over the time interval).

Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2018/0245937) in view of Hu et al. (US 2019/0266489) and Likhachev et al. (US 2020/0047750), as applied to claims 1, 8 and 15 above, further in view of Mealeau (US 2015/0345967).

Regarding claims 6, 13, and 19, Moore further discloses the performance evaluator uses grades in the temporal performance grade to weight the contribution of each of the instantaneous performance grade and the temporal performance grade in the performance grade (¶32-33 - assigning a weight to the maneuver corresponding to the recited weighting the contribution of both instantaneous and temporal performance grades).
Moore does not explicitly disclose utilizing a standard deviation in the weighing of route segment information and Hu discloses utilizing standard deviation (¶127) but not in the weighing of cost distributions.
However Meuleau further discloses using a standard deviation of action costs in order to reduce the uncertainty variance in action costs (¶81).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the routing complexity determining system of Moore in view of Hu and Likhachev with the probabilistic autonomous navigation system of Meuleau in order to select an optimal route having a minimal probable route cost (Meuleau - ¶4).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

VandenBerg, III (US 10,248,121) discloses a machine learning based autonomous vehicle management system including factoring in speed limits and violations of traffic laws in the motion planning cost functions (Col. 10, ¶3).

Sheckells et al. (US 10,379,538) discloses a system of trajectory generation for autonomous vehicles with a cost factoring utilizing penalties for violating rules of the road (Col 12, ¶1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665